DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior of the collar and an interior of the bore are formed to define threads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasis added).
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
In claim 3, "wher should be replaced with "wherein the pre-load adjustment".
In claim 7, “wherein the first and second projections engage with on another in response to movement’” should be replaced with “wherein the first and second projections engage with one another in response to movement”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Poe et al. US 4099751 A (hereinafter Poe).
In regards to claim 1, Poe teaches a latch mechanism comprising: a frame (1); a handle coupled to the frame for rotation relative to the frame (5); a linkage (38) coupled to the handle and the frame; a pin coupled to the linkage (35); and a pre-load adjustment mechanism (44-49) coupled to the frame (fig 3), wherein the linkage is configured to convert rotation of the handle into axial movement of the pin between an extended position and a retracted position (fig 2 and fig 3), and the pre-load adjustment mechanism is configured to engage with the pin in the extended position to place a pre-load through the linkage to bias the linkage toward an over-center configuration and bias the pin toward the extended position (column 3, lines 11-57).
In regards to claim 2, Poe teaches the latch mechanism of claim 1, further comprising a pin-travel guide (29) including a slider (39, as it slides) coupled to the pin (fig 2) and a slot formed in the frame (column 2 lines 35-50), the slider extending into the slot (fig 2), wherein the pin-travel guide is configured to support the pin against skewing relative to the frame during movement between the extended and retracted positions (column 2 lines 35-50, “channel bracket” with “guide sleeves”).
In regards to claim 8, Poe teaches a latch mechanism for selectively blocking movement of a first component relative to a second component, the latch mechanism (abstract) comprising: a frame (1) coupled to the first component for movement therewith ( abstract, column 1 lines 53-65); a handle coupled to the frame for rotation relative to the frame (5); a linkage (38) coupled to the handle and the frame; a pin coupled to the linkage (35); and a pre-load adjustment mechanism (44-49) coupled to the frame (fig 3), wherein the linkage is configured to convert rotation of the handle into axial movement of the pin between an extended position and a retracted position (fig 2 and fig 3), the pin engages with the first and second components ( latch socket in abstract) in the extended position to block movement of the first component relative to the second component and is spaced apart from the second component in the retracted position to allow movement of the first component relative to the second component (colum 1 lines 8-11), and the pre-load adjustment mechanism is configured to engage with the pin in the extended position to place a pre-load through the linkage to bias the linkage toward an over-center configuration and bias the pin toward the extended position (column 3, lines 11-57).
In regards to claim 9, Poe teaches the latch mechanism of claim 8, further comprising a pin-travel guide (29) including a slider (39, as it slides) coupled to the pin (fig 2) and a slot formed in the frame (column 2 lines 35-50), the slider extending into the slot (fig 2), wherein the pin-travel guide is configured to support the pin against skewing relative to the frame during movement between the extended and retracted positions (column 2 lines 35-50, “channel bracket” with “guide sleeves”).

Claim(s) 1, 6-8, 13-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Poe et al. US 6343815 B1 (hereinafter ‘815).
In regards to claim 1, ‘815 teaches a latch mechanism comprising: a frame (12) ; a handle (54) coupled to the frame for rotation relative to the frame (fig 3, fig 8c); a linkage (158, 160, 162, 164, 166) coupled to the handle and the frame (fig 3); a pin coupled to the linkage (222); and a pre-load 
In regards to claim 6, 815’ teaches the latch mechanism of claim 1, wherein the linkage includes a pivot link (160) coupled to the frame (via 158) for rotation relative to the frame (fig 8g), a pin link (164) coupled between the pivot link and the pin, and a handle connector (158) coupled between the pivot link and the handle, wherein rotation of the handle moves the handle connector to rotate the pivot link relative to the frame to move the pin link and pin relative to the frame (fig 8a-8g), and wherein a connection point between the pin link and the pivot link is offset toward the handle from an axis extending between a connection point between the frame and the pivot link and a connection point between the pin link and the pin in the over-center configuration (see reference image 1).

    PNG
    media_image1.png
    488
    755
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 7, 815’ teaches the latch mechanism of claim 6, wherein a first projection extends from the pin link away from the connection point between the pin link and the pivot link, a second projection extends from the pivot link away from the connection point between the pin link and the pivot link (see reverence image 1), wherein the first and second projections engage with one another in response to movement of the pin from the retracted position to the extended position to place the pre-load through the linkage, and wherein the first and second projections are spaced apart from one another in the retracted position (fig 8a – 8g).
In regards to claim 8, ‘815 teaches a latch mechanism for selectively blocking movement of a first component (the panel in the abstract) relative to a second component (keeper in abstract), the latch mechanism (abstract) comprising: a frame (12) coupled to the first component for movement therewith (abstract); a handle (54) coupled to the frame for rotation relative to the frame (fig 3, fig 8c); a linkage (158, 160, 162, 164, 166) coupled to the handle and the frame (fig 3); a pin coupled to the  and the pre-load adjustment mechanism is configured to engage with the pin in the extended position (8b) to place a pre-load through the linkage (without pin 222 there would be no pre load) to bias the linkage toward an over-center configuration and bias the pin toward the extended position (because of the spring 236 connected to 222, column 7 line 60 – column 8 line 8) .
In regards to claim 13, 815’ teaches the latch mechanism of claim 8, wherein the linkage includes a pivot link (160) coupled to the frame (via 158) for rotation relative to the frame (fig 8g), a pin link coupled (164) between the pivot link and the pin, and a handle connector (158) coupled between the pivot link and the handle, wherein rotation of the handle moves the handle connector to rotate the pivot link relative to the frame to move the pin link and pin relative to the frame (fig 8a-8g), and wherein a connection point between the pin link and the pivot link is offset toward the handle from an axis extending between a connection point between the frame and the pivot link and a connection point between the pin link and the pin in the over-center configuration (see reference image 1).
In regards to claim 14, 815’ teaches The latch mechanism of claim 13, wherein a first projection extends from the pin link away from the connection point between the pin link and the pivot link, a second projection extends from the pivot link away from the connection point between the pin link and the pivot link (see reverence image 1), wherein the first and second projections engage with one another in response to movement of the pin from the retracted position to the extended position to 
In regards to claim 15, ‘815 teaches a latch mechanism comprising: a frame (12) ; a handle (54) coupled to the frame for rotation relative to the frame (fig 3, fig 8c); a linkage (158, 160, 162, 164, 166) coupled to the handle and the frame (fig 3); a pin coupled to the linkage (222); and a pre-load adjustment mechanism  (140, as it is adjusted by the handle, 144, and 252) coupled to the frame, the pre-load adjustment mechanism including a mount (hole in 140) coupled to the frame (via 140 in the locked position), and a collar (hole in 164) coupled to the mount (in fig 3) ; and a pin-travel guide (walls of 194) including a slider (182) coupled (indirectly) to the pin and a slot (space of 194) formed in the frame (fig 3), the slider extending into the slot (fig 3), wherein the linkage is configured to convert rotation of the handle into axial movement of the pin between an extended position (8a) and a retracted position (8g), the pin-travel guide is configured to support the pin against skewing relative to the frame during movement between the extended and retracted positions (as the pin travel guide provides pressure to keep pin in place), a shaft of the pin is sized to extend through the mount and the collar (fig 3) and a flange (portion of 222 surrounded by 34) coupled to the shaft is sized to block the pin from passing completely through the collar (fig 7), and the pre-load adjustment mechanism is configured to engage with the pin in the extended position (8b) to place a pre-load through the linkage (without pin 222 there would be no pre load) to bias the linkage toward an over-center configuration and bias the pin toward the extended position (because of the spring 236 connected to 222, column 7 line 60 – column 8 line 8) , and the collar is movable relative to the mount at the selection of a user to adjust an amount of pre-load through the linkage (fig 8a – 8g).
In regards to claim 18, 815’ teaches the latch mechanism of claim 15, wherein the linkage includes a pivot link (160) coupled to the frame (via 158) for rotation relative to the frame (fig 8g), a pin link coupled (164) between the pivot link and the pin, and a handle connector (158) coupled between 
In regards to claim 19, 815’ teaches The latch mechanism of claim 18, wherein a first projection extends from the pin link away from the connection point between the pin link and the pivot link, a second projection extends from the pivot link away from the connection point between the pin link and the pivot link (see reverence image 1), wherein the first and second projections engage with one another in response to movement of the pin from the retracted position to the extended position to place the pre-load through the linkage, and wherein the first and second projections are spaced apart from one another in the retracted position (fig 8a – 8g).



Claim(s) 1, 3, 5, 8, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Dintheer US 20160298367 A1 (hereinafter Dintheer).
	In regards to claim 1, Dintheer teaches a latch mechanism (fig 1) comprising: a frame (40); a handle (50) coupled to the frame for rotation relative to the frame (fig 9, fig 11); a linkage (511) coupled to the handle and the frame (fig 3); a pin (60) coupled to the linkage (indirectly); and a pre-load adjustment mechanism (55, 8, 52,7,71) coupled to the frame (fig 3), wherein the linkage is configured to convert rotation of the handle into axial movement of the pin between an extended position (Fig 9, because the spring disposed around the pin is extended) and a retracted position (fig 10), because the spring disposed around the pin is retracted), and the pre-load adjustment mechanism is configured to 
	In regards to claim 3, Dintheer teaches the latch mechanism of claim 1, wherein the a pre-load adjustment mechanism includes a mount (52) coupled to the frame and a collar (8) coupled to the mount (52), wherein a shaft of the pin is sized to extend through the mount and the collar  Fig 3) and a flange (sloped area between 60 and 61) coupled to the shaft is sized to block the pin from passing completely through the collar (without that area spring 7 wouldn’t be able to mounted and 60 could slide through 520), and wherein the collar is movable relative to the mount at the selection of a user to adjust an amount of pre-load through the linkage when the pin is in the extended position (para 8, since 8 can adjust the length it can adjust the amount of compression on 7).
	In regards to claim 5, Dintheer the latch mechanism of claim 3, wherein the pre-load adjustment mechanism further includes a spring (7) and a washer (71), wherein the spring is engaged with the collar and the washer is engaged with the spring (fig 9, para 56), and wherein the flange of the pin engages with the washer (fig 9) and forces the washer toward the collar (fig 9, without the flange the washer would fall away from the collar due to gravity) against a bias of the spring in response  (fig 9) to movement of the pin from the retracted position to the extended position to place the pre-load through the linkage (without the flange the spring 7 couldn’t compress and there wouldn’t be pre load).
In regards to claim 8, Dintheer teaches a latch mechanism (fig 1) for selectively blocking movement of a first component (1) relative to a second component (B), the latch mechanism comprising: a frame (40) coupled to the first component for movement therewith (fig 10); a handle (50) coupled to the frame for rotation relative to the frame (fig 9, fig 11); a linkage (511) coupled to the handle and the frame (fig 3); a pin (60) coupled to the linkage (indirectly); and a pre-load adjustment mechanism (55, 8, 52,7,71) coupled to the frame (fig 3), wherein the linkage is configured to convert 
In regards to claim 10, Dintheer teaches the latch mechanism of claim 8, wherein the a pre-load adjustment mechanism includes a mount (52) coupled to the frame and a collar (8) coupled to the mount (52), wherein a shaft of the pin is sized to extend through the mount and the collar  Fig 3) and a flange (sloped area between 60 and 61) coupled to the shaft is sized to block the pin from passing completely through the collar (without that area spring 7 wouldn’t be able to mounted and 60 could slide through 520), and wherein the collar is movable relative to the mount at the selection of a user to adjust an amount of pre-load through the linkage when the pin is in the extended position (para 8, since 8 can adjust the length it can adjust the amount of compression on 7).
In regards to claim 12, Dintheer the latch mechanism of claim 10, wherein the pre-load adjustment mechanism further includes a spring (7) and a washer (71), wherein the spring is engaged with the collar and the washer is engaged with the spring (fig 9, para 56), and wherein the flange of the pin engages with the washer (fig 9) and forces the washer toward the collar (fig 9), without the flange the washer would fall away from the collar due to gravity) against a bias of the spring in response  (fig 9) to movement of the pin from the retracted position to the extended position to place the pre-load through the linkage (without the flange the spring 7 couldn’t compress and there wouldn’t be pre load).
In regards to claim 15, Dintheer teaches a latch mechanism (fig 1) comprising: a frame (40); a handle (50) coupled to the frame for rotation relative to the frame (fig 9, fig 11); a linkage (511) coupled to the handle and the frame (fig 3); a pin (60) coupled to the linkage (indirectly); and a pre-load adjustment mechanism  (55, 8, 52,7,71) coupled to the frame (fig 9) , the pre-load adjustment mechanism  including a mount (52) coupled to the frame (fig 3) and a collar (8) coupled to the mount (fig 9); and a pin-travel guide (hole in 411 seen in fig 9) including a slider (411, since pin slides past) coupled to the pin and a slot hole in 1 seen in fig 9) formed in the frame, the slider extending into the slot (fig 9, fig 8), wherein the linkage is configured to convert rotation of the handle into axial movement of the pin between an extended position (Fig 9, because the spring disposed around the pin is extended) and a retracted position (fig 10), the pin-travel guide is configured to support the pin against skewing relative to the frame during movement between the extended and retracted positions (slot would prevent skewing), a shaft of the pin is sized to extend through the mount and the collar  (fig 9) and a flange ( slope between 60 and 61) coupled to the shaft is sized to block the pin from passing completely through the collar (pin is too big because of the flange to pass through, fig 3), because the spring disposed around the pin is retracted), and the pre-load adjustment mechanism is configured to engage (indirectly) with the pin in the extended position  (engages in both positions) to place a pre-load through the linkage to bias the linkage toward an over-center configuration (fig 9) and bias the pin toward the extended position (abstract) , and the collar is movable relative to the mount at the selection of a user to adjust an amount of pre-load through the linkage (para 8, since 8 can adjust the length it can adjust the amount of compression on 7).
In regards to claim 17, Dintheer the latch mechanism of claim 15, wherein the pre-load adjustment mechanism further includes a spring (7) and a washer (71), wherein the spring is engaged with the collar and the washer is engaged with the spring (fig 9, para 56), and wherein the flange of the pin engages with the washer (fig 9) and forces the washer toward the collar (fig 9, without the flange the .
Claim(s) 1, 3-4, 8, 10-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by  Stammreich et al GB 2222432 A (hereinafter Stammreich).
In regards to claim 1, Stammreich teaches a latch mechanism comprising: a frame (20), a handle (30) coupled to the frame for rotation relative to the frame (fig 2, fig 6); a linkage (36,46) coupled to the handle and the frame (fig 2); a pin (42) coupled to the linkage; and a pre-load adjustment mechanism (threading of 42, 56, 74, 40, and 44) coupled to the frame (indirectly in fig 2), wherein the linkage is configured to convert rotation of the handle into axial (there is an axial component to the movement) movement of the pin between an extended (fig 2) position and a retracted position (fig 6), and the pre-load adjustment mechanism is configured to engage with the pin in the extended position (fig 2) to place a pre-load through the linkage to bias the linkage toward an over-center configuration and bias the pin toward the extended position (page 4 line 30 - page 5 line 7).
	In regards to claim 3, Stammreich teaches the latch mechanism of claim 1, wherein the a pre-load adjustment mechanism includes a mount (40) coupled to the frame (indirectly) and a collar (threaded portion of 42) coupled to the mount (fig 2), wherein a shaft of the pin is sized to extend through the mount and the collar (fig 2) and a flange (head of pin 42) coupled to the shaft is sized to block the pin from passing completely through the collar (it can’t because the head is bigger than the hole), and wherein the collar is movable relative to the mount at the selection of a user  (the treading is movable within 40) to adjust an amount of pre-load through the linkage when the pin is in the extended position (page 4 line 10-18).
	In regards to claim 4, Stammreich teaches the latch mechanism of claim 3, wherein the mount defines a bore (hole in 40 seen in fig 2) and the collar is received in the bore (fig 2), and wherein an 
In regards to claim 8, Stammreich teaches a latch mechanism for selectively blocking movement (fig 2) of a first component (aircraft door abstract) relative to a second component (fuselage in abstract), the latch mechanism (abstract) comprising (fig 2): a frame (20) coupled to the first component for movement therewith (abstract); a handle (30) coupled to the frame for rotation relative to the frame (fig 2, fig 6); a linkage (36,46) coupled to the handle and the frame (fig 2); a pin (42) coupled to the linkage; and a pre-load adjustment mechanism (threading of 42, 56, 74, 40, and 44) coupled to the frame (indirectly in fig 2), wherein the linkage is configured to convert rotation of the handle into axial (there is an axial component to the movement) movement of the pin between an extended (fig 2) position and a retracted position (fig 6), the pin engages with the first and second components in the extended position to block movement of the first component relative to the second component and is spaced apart from the second component in the retracted position to allow movement of the first component relative to the second component (fig 2, fig 6), and the pre-load adjustment mechanism is configured to engage with the pin in the extended position (fig 2) to place a pre-load through the linkage to bias the linkage toward an over-center configuration and bias the pin toward the extended position (page 4 line 30 - page 5 line 7).
	In regards to claim 10, Stammreich teaches the latch mechanism of claim 8, wherein the a pre-load adjustment mechanism includes a mount (40) coupled to the frame (indirectly) and a collar (threaded portion of 42) coupled to the mount (fig 2), wherein a shaft of the pin is sized to extend through the mount and the collar (fig 2) and a flange (head of pin 42) coupled to the shaft is sized to block the pin from passing completely through the collar (it can’t because the head is bigger than the hole), and wherein the collar is movable relative to the mount at the selection of a user  (the treading is 
In regards to claim 11, Stammreich teaches the latch mechanism of claim 10, wherein the mount defines a bore (hole in 40 seen in fig 2) and the collar is received in the bore (fig 2), and wherein an exterior of the collar and an interior of the bore are formed to define threads for adjustable engagement of the collar with the mount (page 4 line 10-18).
In regards to claim 15, Stammreich teaches a latch mechanism for selectively blocking movement (fig 2) of a first component (aircraft door abstract) relative to a second component (fuselage in abstract), the latch mechanism (abstract) comprising (fig 2): a frame (20) coupled to the first component for movement therewith (abstract); a handle (30) coupled to the frame for rotation relative to the frame (fig 2, fig 6); a linkage (36,46) coupled to the handle and the frame (fig 2); a pin (42) coupled to the linkage; and a pre-load adjustment mechanism coupled to the frame, (threading of 42, 56, 74, 40, and 44) the pre-load adjustment mechanism including a mount (40) coupled to the frame (indirectly in fig 2), and a collar (threaded portion of 42) coupled to the mount; and a pin-travel guide (hole in 40) including a slider (threading inside the hole 40) coupled to the pin and a slot formed (see reference image 2) in the frame (indirectly to slot pin 38 moves through, fig 2), the slider extending into the slot (see reverence image 2), wherein the linkage is configured to convert rotation of the handle into axial (there is an axial component to the movement) movement of the pin between an extended (fig 2) position and a retracted position (fig 6), the pin-travel guide is configured to support the pin against skewing relative to the frame during movement between the extended and retracted positions (threading doesn’t allow skewing), a shaft of the pin is sized to extend through the mount and the collar (fig 2), and a flange (head of 42) coupled to the shaft is sized to block the pin from passing completely through the collar (the head is larger than the hole), the pin engages with the first and second components in the extended position to block movement of the first component relative to the second 

    PNG
    media_image2.png
    306
    734
    media_image2.png
    Greyscale

Refrence Image 2
	In regards to claim 16, Stammreich teaches the latch mechanism of claim 15, wherein the mount defines a bore (hole in 40 seen in fig 2) and the collar is received in the bore (fig 2), and wherein an exterior of the collar and an interior of the bore are formed to define threads for adjustable engagement of the collar with the mount (page 4 line 10-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Do US 20130140832 A1 - teaches a similar pin and trigger.
Minter et al. US 20170298650 A1 – teaches a similar linkage coupling.
Helsley et al. US 20060214431 A1 – teaches similar linkage
Mellor US 20160347465 A1 – teaches a similar pre-load mechanism collar.
Parsell et al. US 20170101811 A1 – teaches a similar pre-load adjustment mechanism.
Aguilar et al. US 20210347494 A1 – teaches a similar pre-load adjustment mechanism.
Sheanhan et al. US 3628817 A – teaches a similar pre-load adjustment mechanism.
Bourne et al. US 5620212 A – teaches – teaches a similar pre-load adjustment mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675